Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2011/0181816) in view of Lee (US 2006/0146260).
Regarding claim 1, Kang et al. (figure 2) discloses a display device, comprising: 
a substrate (200); 
a scan line (201) disposed on the substrate and extending along a first direction; 
a plurality of data lines (205) disposed on the substrate and extending along a second direction, wherein the first direction and the second direction are different; 
a color filter layer (230) disposed on the substrate;  
an insulating layer (211) disposed on the color filter layer; and 
a shielding layer (218; see at least paragraph 0064) disposed on the insulating layer.  
Kang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kang et al. is silent regarding a first metal shielding pattern and a second metal shielding pattern.  Lee (figures 1-5B) teaches a first metal shielding pattern and a second metal shielding pattern (115 and 156a of the current and adjacent pixels), wherein the first metal shielding pattern and the second metal shielding pattern respectively extend along the second direction and are respectively disposed at two sides of one of the plurality of data lines, wherein in a top view, the first metal shielding pattern and the second metal shielding pattern are not overlapped with the one of the plurality of data lines, respectively, and a width of the second metal shielding pattern is greater than a width of the first metal shielding pattern.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metal shielding patterns as taught by Lee 
Regarding claim 2, Kang et al. (figure 2) discloses wherein the insulating layer has an opening (figure 2), the shielding layer comprises a first region and a second region adjacent to the first region, the first region overlaps the opening, the first region has a first outer edge, the second region has a second outer edge, and the first outer edge is adjacent to the second outer edge.  
Regarding claim 3, Kang et al. (figure 2) discloses wherein the insulating layer has an opening (figure 2), the shielding layer overlaps at least a part of the opening.  
Regarding claim 10, Kang et al. (figure 2) discloses wherein the opening of the insulating layer has a first inclined surface (on different sides of 220), and the first outer edge of the shielding layer locates corresponding to the first inclined surface.  
Regarding claim 11, Kang et al. (figure 2) discloses wherein the insulating layer has an opening (figure 2), and a part of the shielding layer is disposed in the opening.  
Regarding claim 12, Kang et al. (figure 2) discloses wherein the insulating layer has an opening (figure 2), in a cross-sectional view, the opening of the insulating layer has a first inclined surface (on different sides of 220), the shielding layer overlaps a first part of the first inclined surface and exposes a second part of the first inclined surface (on ride side of 218), wherein the first part of the first inclined surface is closer to the substrate than the second part of the first inclined surface.  
Regarding claim 13, Kang et al. (figure 2) discloses wherein, in the top view, the first outer edge overlaps the opening, and the second outer edge does not overlaps the opening.  
Regarding claim 16, Kang et al.
Regarding claim 17, Kang et al. (figure 2) discloses wherein the shielding layer is a black matrix layer.  
Regarding claim 18, Kang et al. (figure 2) discloses wherein the insulating layer has an opening (figure 2), and in a cross-sectional view, the opening of the insulating layer has a first inclined surface and a second inclined surface (on different sides of 220), wherein a reference line parallel to a surface of the substrate is defined, the reference line intersects with the first inclined surface at a first intersection point and intersects with the second inclined surface at a second intersection point, and a height from the shielding layer to the first intersection point is different from a height from the shielding layer to the second intersection point.  
Regarding claim 19, Kang et al. (figure 2) discloses wherein a height from a surface of the shielding layer to the first intersection point is different from a height from the surface of the shielding layer to the second intersection point in a direction perpendicular to a surface of the substrate.  
Regarding claim 20, Kang et al. (figure 2) discloses wherein a first reference line parallel to the first direction is defined, and the first reference line locates on the scan line in the top view, and a first distance is between the first reference line and the first outer edge in a direction perpendicular to the first direction, a second distance is between the first reference line and the second outer edge in a direction perpendicular to the first direction, and the first distance is greater than the second distance.
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. in view of Lee, further in view of Cha et al. (US 2015/0092143).
Regarding claim 4, Kang et al. as modified by Lee teaches the limitations as shown in the rejection of claim 1 above.  However, Kang et al. as modified by Lee is silent regarding a Cha et al. (figures 1-2) teaches in another cross-sectional view, a portion of the shielding layer overlaps one of the plurality of data lines (BM and DL), the portion of the shielding layer has a first side and a second side, the first side and the second side respectively locate at two sides of the one of the plurality of data lines, the one of the plurality of data lines has a central point, a third distance is between the first side and the central point, a fourth distance is between the second side and the central point, and the third distance and the fourth distance are different.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shielding layer as taught by Cha et al. in order to improve the display ratio and simplify the manufacturing steps.
Regarding claim 5, Cha et al. (figures 1-2) teaches a plurality of scan lines and a plurality of pixels, one of the plurality of pixels comprises a first sub-pixel and a second sub-pixel, the first sub-pixel is adjacent to the second sub-pixel, a color of the first sub-pixel is green, and a color the second sub-pixel is not green; wherein the first side of the shielding layer locates corresponding to the first sub-pixel, the second side of the shielding layer locates corresponding to the second sub-pixel, and the third distance is less than the fourth distance (figures 1-2).
Regarding claim 6, Cha et al. (figures 1-2) teaches the color of the second sub-pixel is blue, red, white or yellow.
Regarding claim 7, Kang et al. as modified by Kim teaches the third distance is less than the fourth distance.  However, Kang et al. as modified by Kim is silent regarding a portion of the shielding layer overlaps one of the plurality of data lines.  Tae et al. (figures 4 and 7-8) teaches the first side is close to the first metal shielding pattern, the second side is close to the second metal shielding pattern (the light shielding layer 112 has different widths).  Tae et al. in order to prevent color mixing and properly block light.
Regarding claim 8, Tae et al. (figures 4 and 7-8) teaches the second side locates corresponding to the second metal shielding pattern.
Regarding claim 9, Tae et al. (figures 4 and 7-8) teaches the shielding layer overlaps a part of the second metal shielding pattern in the top view (112 and 115).
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. in view of Kim, further in view of Jung et al. (US 2015/0168772).
Regarding claim 14, Kang et al. as modified by Kim discloses the limitations as shown in the rejection of claim 1 above.  However, Kang et al. as modified by Kim is silent regarding the height difference of the light shielding layer.  Jung et al. (figures 2-3) discloses a plurality of scan lines, wherein the shielding layer overlaps the plurality of scan lines and the plurality of data lines, a first height is between the substrate and the shielding layer locating on at least one of the plurality of scan lines, a second height is between the substrate and the shielding layer located on at least one of the plurality of data lines, and the first height is greater than the second height.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shielding layer as taught by Jung et al. in order to improve the display ratio and simplify the manufacturing steps.
Regarding claim 15, Jung et al. (figures 2-3) discloses the first height is between the substrate and a surface of the shielding layer located on the at least one of the plurality of scan lines, and the second height is between the substrate and the surface of the shielding layer located on the at least one of the plurality of data lines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871